



COURT OF APPEAL FOR ONTARIO

CITATION:
Export
    Packers Company Limited v. SPI International
    Transportation, 2012 ONCA 526

DATE:  20120802

DOCKET: C54536

OConnor A.C.J.O., MacPherson and Rouleau JJ.A.

BETWEEN

Export Packers Company Limited

Plaintiff

and

SPI
    International Transportation

Defendant (Appellant)

and

726509 Ontario Inc. o/a
    Transvision Logistics and
Entrepôt du Nord Cold Storage
    Inc.

Third Parties (
Entrepôt du Nord Cold Storage
    Inc. as Respondent)

Kimberly Newton, for the appellant

Shawn Faguy, for the respondent,
Entrepôt du Nord Cold Storage Inc.

Heard:  July 3, 2012

On appeal from the judgment of Justice Stinson of the
    Superior Court of Justice, dated October 5, 2011.

COSTS ENDORSEMENT

[1]

The appellant shall pay the respondents costs fixed in the amount of
    $15,000, all inclusive.

D. OConnor A.C.J.O.

J.C. MacPherson J.A.

Paul Rouleau J.A.


